Citation Nr: 0509326	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 until April 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection for bilateral hearing loss, rated 
noncompensable effective December 28, 1998.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's last VA audiological evaluation, which was the 
basis for the current, noncompensable rating, was in April 
2003.  In his April 2004 Form 9, the veteran stated that he 
had noticed a definite loss of hearing in the past months.  
As hearing loss is a disability that tends to be progressive 
in nature, as nearly two years have passed since the last VA 
examination and as the veteran is competent to observe that 
his hearing is getting worse, a more contemporaneous VA 
examination is indicated.  The veteran has submitted raw 
findings from March 2004 private audiometry.  While those 
findings may not be suitable for rating the disability, they 
suggest there is increased hearing impairment.  It is also 
noteworthy that as this is an appeal from the initial rating 
assigned with the grant of service connection, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should ascertain from the 
veteran whether he has received any 
further evaluation or treatment of his 
hearing loss, either from the VA or from 
private medical care providers, since 
March 2004 and, if so, to identify all 
such sources.  With his cooperation, the 
RO should obtain records of 
treatment/examination from all sources 
identified.  

2.  The veteran should then be afforded a 
VA  audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


